SMITH, J.
Upon an examination of tbe testimony in this ease, and the finding of facts and conclusions of law of the trial eourt, we are of opinion that, the record establishes the negligence of Edward Dienst in not reporting-to the Fisehmann Loan & Building Company the true state of the title of the property on which it made its loan on Blue Bock street. As an attorney at law-he held himself out as capable of examining titles to real estate in this county, and the omission on his part to report the correct status of the property under the administration of the probate court is *538an omission for which he cannot be' excused. This being so, can his bondsmen be relieved from payment of the loss to the building association ?
First. Because the court to enter judgment against the bouSSMénSfosnfelle.reassntitiíalOtlíSalSriíiaeSi^ljíienst, was not served with a
Second. Because the building association should have resorted to general cre^gf^g SO&al&g appr|iiB013S;ofop9iiihignwidi)wriSorflg'H’;§iIlP%jO dsiroixíí xioiisiooaaB srriMmcT A s .^•ThMlA’-édeáííiéW fflé!'Mí$tdifífe (hsá’¿dia'M.'SM.3íis5resfoS#é'dpib30tipeaéon of i)oi lo a.tiosoo'ici oriT X*cc]> ■xoívwjíiOjch sríT .xsaol eiü sívsoa oi ogoaí'ionr '{Mí'AÍCAU 91W .¡1KÍ ,™:0Í1Í>9'¿0 ahí oJ booiíii ©cí ion bíj/oo JXJSOl So, v-w- . .»■«»• vi v v, v-».-»v> v-lívc_<v .. ai» UWW^A.u&llUI," such obligors as were found within the juriMictioMií&fothRfífielRítfowhere .effii*^á^brBüSíhfl fibtWitMtán&jBg^áb sbhfd'dfhgr'tjbifíi^bligbf1 waéNvith-rfiíoiHniua. íiJ.ivr. .a?iyv>a cu Too JFo&Bj-.v.iido odl lo.,ono :¡r.rU °asl oiíci •out foto qufngsáic&oft, aadoCopldidiQjbbei
Catherine Holbrook by will all his real personal propgptyn'^Jjqíj¿' doing this she received every asset of every kind belonging to the estate, and •there can be no doubt but that this suáíIwÍse4ledtíb§9B.%¥Ií6rsÍ{®ísí^lport and that of her minor
We do not think the building association is guilty of laches. Notice ü<5 Mríífáffcforcoiisal©a® mSh.iff ítass fossifSi áah®ol^Mi^sásWeiáSÍQ8? was not necessary. Dienst himself knew of the mistake he had made moth® .@iaffíhfatl3nJ3oficñie,*!taííl^wuMigb Sate5fetehíía5hebksAeiaí^a®ín$A another lot for a second lo.an. It was his negligence that caused the loss, £©4# was his duty and that of his bondsmen in the first instance. to protect ■themselves, if possible,, by perhaps paying off the mortgage -ifo •SiationN£aSd%ÍFen9|f3rlMn|t)tSS9í%mád^fc^:owS^:teIM0f%Sfio®]<i¥ such a?' rem$ffyqtíí§t!&? 9W d^oo íbíií 9di lo wsl lo anoiarrlonoo ban aiosi lo §niiijqM Ion bxBvrbH lo aono;giíg9n edi aodáiídalas biooai oáí üllil 9JD& f^áÍBÍa acral o/íí yaaqmoO -gniblina $> ncoil nncxmíoaiT orfl oi iib gxfw.lR,§’iM1§9wFf”l£r*f.f6 SBM^Ti 9bBía li doirlw no ydiaqoiq odi lo ffisr oi 89Üii gnininiBX9 lo eJckqBO as icro iÍ9arnid bíoxí 91Í wbí Ib yonioiis 1091108 9XÍÍ iioq9i oi diBq aid no noiaaimo o¿ít bns tyinnoo ardí ni sisias ai lirroo aifidoiq 9di lo noiiBiíainimbB 9di isbnn ylieqoiq 9di lo anisia *539b9xxrxoÍT9q od oí írsq tísxíí no garxííi£T9V9 oxrob 9vbxí xoíí & T9ÍÍ3xroPI ísxíí xo'í S> loííaxroíl bisa oí ísxíí *io ¿tesiírioo bisa Traborr ío Tgysiq oxíí xri s[iHaiplilitrdn,xílstjrfiCflTLuiítxCo.urfc, 11907aji ofa ío rrxxxa egiBÍ s
Swing, Giffen and SnHffiblJ?3^ «■" *ob liíxxrsíq sxfí xííod io Imí exíí lo'í eírsW .Ítuxoamol/Lpí berreloa; axrxx oaxxco oríT r r, Moores, Lime Co. v. NItioNal Chemicáj, Co. bt al, . r. b9T9bio asw 99T9Í9'xntsa brío ,o'£9'i9xlí Síitanr» tost bus wní ío sonaai exíí 1. 5irl ,.íuqTX oj *« sxrb ggíHiíiSibiS £p»i\bhB&p3,xfaéfltf;aí9dt£>9íeH^nu!]debw.0r¿hsMaa0ti(ahrcígafe) tüeí 03.88í*j& te^gh^g^ítMjfexíé8^»* miuájk . the qxcegs goes beyond the original consideration. b9iíxíxi9 ai irríxtrsiq axil ínuonui doixívx ,&DGÍ ,31 viub xixoii iaoToíxii xíírw ’2. Amendment to Conform to the Proof and .Opinion.
If in an action on such quantum, -gbxxipíatt£tiffi'tbjreísa«extandhe ihan)stheifetip&lted£'#iicE9 toy torete i&tfilhded ~0r»,rtoJib.e RKOflf,r9.lldr,OBilli' -qs JTtnWí/^íiroTO .itfinisia arfimiLaTqbHS-x te)Hi \ [For other cases m point, §ee 6 Cyc. Dig., “Pleadings, ¶§ 1082-1091. — Dd.T aai io ítoxjot aiii xtoqix bolíríndiia ai bus íboíiíjoiío exíí y;d iegq
C. M. Leslie, for plaintijfq ^([ f^sorí oouabivo exit 'gxirbxiiarti ,.90T9Í9'X oiíf ^éf^fexP^fflffi^ifPv^offiíig^áWÍSqn aosiie £ioiíri9ítio‘) Igixío oxíT
<3IFFEN, J. - : 99T9Í9T
Cfíféidícl,Ii€Éa^áiíyíiaifáifeM>fi¥iií>aDfTfib«feñ®5 &>400i, giéirffer.eaififattt» vkrifr ■ots'>-#rfg(Mñ«ráifa^vl^bteo eoheafet^ak'dif a^fegffigntes^th) feá&h 9«aaiísfc-%r #teWIíbe9ÍéfMdffñÍÉ,t3ffi5>aá'tférf'& .•pasfaagfttd" feífi&oaíid'íiatis^íto VeJ ■d)60e^,&^ítfifii>’':i:wíSrBIí:küd,r todSi'&M'^iffeffltísb^ieéétífitóiAsaftefecaib lia x&Mdr áBéfeí %&€0tÍ8eWi$«»g@a^M«^>ií(f Ato deíÉndáííf, fSeONatífetíMIoCWm'ib'áíl '■&ófffpste&? imílíbéi? TsifáiffiíSSjO&nds'íthfet ■¿Td'i<3S!ráMio2LMl^íZfliáfíife%fJÍCbñl1i)'á-tí3i -agreed rtofipvayíisaS;d ’SitBstlsr T&qEoxí ifeferfeíSí* IfliiP’grfá'§f3§;i9^iiíái£éd in's’sáid’eoWtha'fetg'aaSi'aí Hg^Éenfeá©;Vibthafi; oifeíKP^ te$e dbne'év^ry-thtóg ofi théfr-ipssetí t©3JMdd<3igitftl«i der said eontradfeI%^<í^4'fdeS¿érifsi;'-fhírt+ áúl&rgb 'sixMAi^iliudiitliideciaKte ^.Mt';tíKÍistl>eBIS^Ffc[fí; ‘bbaD'i't 'H6Ms;1tWOfdííS itídhe<+gbteii@£íi$&i;5Btf.45, ¥^%ibdla#áí'óífMeií-#ÍFSz'--xip0ñ rfbebsaíd^NáifflbííSi^MMaáir €8881|&1]$‡ ■v^Ei(3P'(fbté''bbei¡ñ§eáii-iíóMptoy-i?efiiges"tfc'pa5»|5 alid pirajysvx&Siij SÉ atféMfetiíi^^éty^líNb'é^áSíd^gl'éiHÍeál "édiiípálS^ áa¿>TsajdqH>éuÉt!te tlf^sáid^eiSiifáál^b'óñiíítóy'b&^erclef'e'dr t'd>> iSayíMeipíbifiStifb the amount of said orders out of any balance found due to Iíoustí&O© ]?8?. ^ TsIiaxxoII ísxíí bobivoxq tS0GÍ t4I lodoíoO io íobtíxcod oxiT exíí ípj& %ffnd^ü^0H'ó®tí# IMtóitrltMi^íl^&titaífe §fí^^x|Je^^g'0'iq íos'xjuo.9 exíí io í'xsq s abfinx 9T9W xíoiiíw axxoíís9&io9qa s^BqrM^Mlaif^héÉBMlWí^aíí^íaihitecfhailfoitgíinMBgdráisteTe^ fMíf^#itIdril^ÉRFf&SEÍoS:i'tfí3Íabí%©i?tfífe.;^^§aM9fe) «tnasMe másM *540that Houstler & Fox have done everything on their part to be performed under said contract, or that there remains due to said Houstler & Fox a large sum of money or any sum of' money, and joins in the prayer of the plaintiff for an accounting.
The cause was referred to Morrison R. Waite for the trial of both the issues of law and fact arising therein, and said referee was ordered to report his findings and decision to the court of common pleas.
Trial was had before the referee, the evidence reported in full, and his conclusions of fact and law stated separately, showing a balance due from the National Chemical Company to Houstler & Fox of $1,438.60 with interest from July 16, 1903, which amount the plaintiff is entitled to recover on its orders aforesaid.
This report was confirmed by the court of common pleas and judgment rendered for the plaintiff. The cause comes into this court on appeal by the chemical company and is submitted upon the report of the' referee, including the evidence heard by him.
The chief contention arises upon the following finding made by the referee:
“After the making of said contract of October 14; 1902, for the-work on the refining house, and before commencing said work and after-wards, the said contract was, by mutual agreement of the parties there-, to, materially modified with respect to the execution of the concrete-work on said refining house, and it was agreed by the parties that the-said chemical company should pay for the work on said building what, it was reasonably worth. Said work was reasonably worth eight dol-. lars per yard for the first and second stories and nine dollars per yard-for the third story measured in the wall. Said'concrete work in said refining house measured in the wall in the first and second stories;, amounted to 453 yards and in the third story 246 yards.”
It is manifest, from the present state of the pleadings, admitting-, that the work was to be done at a stipulated price, that the claim is not. proved in its general scope and meaning by evidence of an agree-, ment to pay what the work was reasonably worth, which should be-deemed a failure of proof within the meaning of Rev. Stat. 5296 (Lan. 8808).
The contract of October 14, 1902, provided that Houstler & Fox should receive five dollars per cubic yard for the concrete .work and the specifications which were made a part of the contract provided that the-concrete should be one part cement, three parts sand and four parts, broken stone or clean gravel; all material to be furnished by the contractor. The material modification of the contract consisted in changing the mixture to one part of cement and six parts of sand and gravel-*541'The proof shows that the change was made by direction of the chemical company; that it made a better wall, and cost the contractors more money than a mixture of one to seven of sand and gravel and still more than a mixture of one to seven of sand and broken stone. It is contended, however, by the chemical company that the specifications gave it the option of either broken stone or gravel, but we think not, as this provision was made for the benefit of the contractors and that the choice of material could be exercised by them alone.
The other modifications of the contract, such as mixing the materials in a machine instead of by hand upon a board platform, are of minor importance and the question is; whether the change of mixture was such ,a deviation from the contract as would abrogate it, and permit a recovery of what the entire work was reasonably worth. We think not, as the general plan of the building as well as the character of the work to be performed remained the same, the only change being in the material used and the manner of mixing it, which resulted in the use of more cement and required moré labor, for which the contractors should be allowed what they were reasonably worth.
The rule is stated in Robson v. Godfrey, 1 Holt’s 236, as follows:
“Where work is done upon a special contract, and for estimated prices, and there is a deviation from the original plan by the consent of the parties, the estimate is not excluded, but is to be the rule of payment, as far as the special contract can be traced; and for any excess beyond it, the.party is entitled to his ‘quantum, meruit.’ ”
The testimony in this case shows that a mixture of a cubic yard of material composed of one part cement, three parts sand and four parts broken stone would lay twenty-five cubic feet in the wall, and that the same amount of material composed of one part cement and six parts sand and gravel would measure in the wall only sixteen and two-thirds feet, and would require nine-fourteenths of a cubic foot of cement more than the mixture of one to seven of sand and stone, which was worth two dollars and thirty cents per barrel — about forty-three cents.
The account may be stated as follows:'
755 mixtures of 1 to 7 of sand and gravel equal.699 cu. yds.
755 'mixtures of 1 to 6 sand and gravel equal....:.466 cu. yds.
Deficiency occasioned by change of mixture.233 cu. yds.
699 cu. yds. as per contract @ $5 equal.$3,495.00
Extra cement for 755 mixtures @ 43 cents equal..:. 324.65
233 cu. yds. each reasonably worth $8.33 equal. 1,941.00
Total $5,760.C5
*542[ooiíaTb|s9a®i^TOtoiss$'7l33bdleisst!baK\'tb£|triik)lan:díbSrciibe?,’iJe£éréfe;joaixd9Íliikffipac[ing-£,g]i)OHletobeíiiítai)difiBjdItQx:tb:Mfci ,exteb.tsc! TibaílindihgsdQff the^reieree íMife lh¡© ^J/b^iJídágpjifedBiteiBS Mllanate bé disttobedrfxira & nfidí '-toíioiíi gr jlAs.teí!g|ofeMíí0iéafed]íJae2pMniá#gs ndt entitled,amrdeinth® pleaJd-sffi-ffi.Mitíipya np®f stead, ^pgrpeasseri íxnhEeítbaEltbafstipmlated'IpiSeé.íGfi xfiwe-,&o]lar§;; penj-qufjyeJ 3¡:ár&; íbutotbeicpíeadibgsf mayi ¡bel amended 'tói cdnfinap teitb$> ¿fgcte caediíMs) opMbn,:¡Miení asIMgmeritfimayBbe xenteredpeohfimx-ing the reportcoíolbeifte&reeias&béreittmoáifiédoo [sítoíboi lo ssioib o .di
ílxiho?ffi!^JSía|!i^^01Í4*1íía]!il*';í§8®ftM> sdí lo auoiteaíliboni isdío sdT Tonim lo sis txniolífiIq bisod b noqxr bnfid yi lo bsoíani oniiíoBiri o nr jíoua bbw 9itfíxiff£ lo sgiiBds oiÜ"‘isdísdw ,ai rroiíBorjp sdí bnc ooaBíioqinc -ei js íirnisq has <íi sífigoide blow as íogiíhod sdí moil aoií/jivsb b bb ,.1ou dnidt sW .dí-x^pTíí@í&§S7?]¥lÍJP¿^íj9MWMTis 9dí ísdvf lo yisvoo d-iovf sdí lo ['M^bosisfe @Zfh)aáJiifeu4t Api^túiQjita'ÉeeíflPeBia.iMh'ídlB'í'^'1^ odi -Bar odí ai gaisd sgajeferifes Máb&iWd 9dáofe9Wííím ■ÍJ9rm0'i'I0(T io ÍBh9Í bbroda a'ioíoBiíaoa sní dsmw 101 «lodsl oiont rmnjpoi dug 3119aros siora NORofN™ENÍE°B : av®m[(áfcSó!a<S^'^D|ísSirítailféá\fe!%ii¥ ádiifiíite^?o8íleéorfér9áSnages boteraíS®* PMI°5^ÍBiliÍBbteiof11l9?Íg$1qáli§ SMF^^»ío8tP#teí'g.d7d%'íllf7'^ate of Pennsylvania,,although such ,minor„ lives, in such foreign,.state. to;,?-miaMs'4Iffgfedf6fEIffi[30e(iSt.]rit0Tt * gt bnB <a99rl(I -Ybu ‘to oirrr sdí sd oí ai iud Jsobrdoxs ion ai sÍBcaiía9 sdí ,8sií'í6íf odi lo ■ M#™.^™°M1M-OTfc'rBiooa8 Sdí 8B IBl BB dUSOI aseozT“v;-rir ior'ETuf “TJ3?>J?crujiruros jOB-mn;
Arrel, WilshnyfeHaKiriti'g-ío.tí, ateropMhfóiff aini eimorji odí ,íi bnovad lo bi&-njdá?fej©ijs McJíalRfiKAatílfiSjsGiipfeKdeffflMiarf ip:oeráted sdT gíir.qOited Sánd .feoj^é^qds^EpdpídfaísfioEsospBgoáixtlfojáísipsioo Mbgpfram sSí^f¿íg,4as,i)l!03(¡I!Í!-ASí)M3ri[26sljoLBds ^B^\^MargairRlyb\B<(ñterg.<3i¥lívSloM SSSqítóaSÉpB Gití.siEep.iSSQ;s30) Bo ]M?o6j7G(]q Báhwemf%AitftmíisRailamy%. dOiiQh-Í0í^tbS15n-§5íkiM.vBioHépi/89i¡j;iBHmxm,!&BÚíliByi forJuiQj£>xS5JEya foam HfiSnj>2aS.í®B3: Miiw'3teme%-ByvL<$>™Brg%sjkli5!®whBDllWxL, BífctEFí Sí;v(r22í)Mtelte)aSMb[i2S IiraEdo 875v]s*a Ti-eat(yf'í<BaiMmp€ííép.síMl & O. By. v. Topping, 25 Ky^gi^SfaiL^gOb^g^ed^BBeB-ftAS^s ñ&and sei^p^on the railroad. of plaintiff in error, by & head-pn-j^igion. *543xiru[íi¿9|MgJíient)iwasÍQbi;a¿tÍGdiiÍ9i(j;]ie)jl?Joflíia@|ili3Íe|is)rpjog5tíí^n¿je^i'£r:í(j§. fíros&iuteíMn ifhás¡ áwiHiRq a ríoirív/- ni Rsiíauoo edi 3 o ono ni xradt ,sno nsib-íBwa #t&iimdsrnif brrórpareadelMí-^ ?Ji58r;:9jfíníia bM^tí(I[;TNfe’^#ái®aÉ>JMfe^app0sate^ifi9Ki£6íreáigiÍ7S'tipffi-ii®s»JgSEbr be ffiMfetáíkbasiñ!%HN§taíf<íÍ io snoiaivoiq eríf IIb íbiíí ftomiafo ai tí
S§'eé¿,d?^-!Riírií%ai):^ñ5|l% §|r¿<Mt®iBnto!byj3¿e¡diteíhieaoitigoqaib orll vmm
.jl^e^Idéñáe, caíefülí^ánff vi^S?# df^thN o^3Í^áfi9tMt^íbágéÍai3&'j:@í/' cbá± s.nibwi0h ^¿fe^sÜáíamBQBS^feabádoiMPéf sé&^Mttldt i trí; too: evldenceJ'!to<i^ffl;aIífí'15s'SSíi0a0ííllfííf)^lí(li:‘:'^§1?í;l^iréfeíré'3iS'¿ifi^ité‘)Jbl.€f,,é'éo®®i!ái aio.o.^gií^grilg^^cf atiBibaBug ngÍ9iol ígaings b9ÍBÍiIrm indi wb! viro ni ground retí,?'__ .Í99IÍ9 .ofífií avGrí
aíñ§uryf _rís state-'at>on~tne' question'- ít^ía® ' ab.cqmiíy jielw^ii ?n<3 st&fó¿í0§iP<fflía6^><í)^1®l'' another state, jn^sueK 0£<!>ítlÍF88 'feeñmtfeá a minor, guarnían, a ?9¡3bo nana m Imábcmvf.aíriov/ odí 10: irmg an action, in this state, to recover ' mmw m asaco ndJ ymi statute .m norms „o nil if there were no .-- ‘ "930 lllld 919 a matter o: ___./ere no statute.: :nr Horiacr, B rrascT l>i,id sradt ir 90 luiroo 9‘ administ_ _ _ ^ ííduee •8-®% fetaW'Ma<F ÍM<M: .. . to judgment an unc 'uarclian to'* „ 1 nr ar y-j'isqo'rq -radio to -- -rntnr ‘iiototo/xeii svM swgs ¡É>aBj>.oj-ie, court nas ample authority ,.to, require the guardian og'ioq ncyrído io dapniJ-B io >imtan¥Tn%¿lr le provisions of Rev. ,Stat. .6279. (Juan. 9821 ijiíB *jlo maído oí goirasb
.mcal-iy provided tna ‘ Miártirirtte sp«#\wM a & wMbsi©1^ SiiffiW’v pvtmjma ./osae .™,d erea «
Revised Statutes 6290 (Lan. 9831), found m Chap. ÍPSáeS8a mlont 9-on eW j'r-nüK'^a wr 'or'XiRZBODon vIotoloBcfB 9isw 839Ism £%so. srxií ar ?<m9 §»Sfnffiiimaii-ikteP%oPJdf in^ci 18$ residing out of teiJWB?® MÍpÍ0ii?0%M ardí in such actions, in the saihN way “other "'hbiNesíSehtsJ areubbTi|NlJ to do under the laws of this state. All''^5’ptfi8at}tlfis9fI?e 4i& ^estate by guardians of minors who live out of this state shall be made in the *544county in which the land is situate; or, if situate in more counties than one, then in one of the counties in which a part of such real estate is situate; and additional security shall be required from such guardian or guardians, when deemed necessary, and such as may be approved by the probate court of the county in which such application is made.”
It is claimed that all the provisions of this section apply alone to the disposition of the lands of a minor situated within the state. We do not think so. If there had been a period instead of a semicolon after the words, “shall be entitled to the benefit of this act,” the section would, no doubt, be less ambiguous, but when we take into consideration the fact the legislature was intending to cure any supposed defect in our law that militated against foreign guardians by closing the doors of our courts against them, punctuation shoqld have little effect.
. Something is also claimed for the words, “rendered in such eases in their favor.” What cases? Certainly the eases in which the actions have been prosecuted. We repeat that if there had been a period instead of a semicolon after the word ‘ ‘ act, ’ ’ there could be little, if any, doubt but that the language was intended to be used in its broad sense and applicable to all actions.
It is also claimed that the language of Rev. Stat. 6279 (Lan. 9820), tends to show that it was not intended that the provisions of Rev. Stat. 6290 (Lan. 9831) should apply to all actions.
It seems to us that the provisions of this section apply to a different .subject entirely — to cases as we have heretofore intimated, where money -or other property is in the lawful custody of a trustee or other person and which the foreign guardian desires to obtain possession of and remove it from the state. In such a case he must proceed under Rev. Stat. 6279 (Lan. 9820). Banning v. Gotshall, 62 Ohio St. 210 [56 N. E. Rep. 1030],
We should not be inclined to sustain th§ contention of plaintiff in error in this case, unless it were absolutely necessary to do so, as it waited until the ease was ready for trial, and the jury in the box, before it made the objection that plaintiff below had no right to maintain the action by objecting to any evidence being introduced.
We are not unmindful of the fact that Judge Ricks of the United States circuit court of the northern district of Ohio, in the case of Smith v. Madden, 9 O. F. D. 320 [78 Fed. Rep. 833; 37 Bull. 291] came to a different conclusion than that to which we have arrived.
Judgment of common pleas court affirmed.
Burrows and Laubie, JJ., concur.